445



              GFFICE   OF   THE   ATTORNEY    GENERAL     OF         TEXAS
                                     AUSTIN




mn. John H. 3hook
Crlnxlnal ;Jistrict Attorney
a@sr    oounty
SW Antonio,Texas
Dear   Sir:




                  You requestth                         18 departmntupon
the question       presentedby                          d the        aeoompa~lng
ye;““”            the tax eelleo                        ntl,     both        oopled


                                                    f B ooi?iaunfoatl.on
                                                    o$leotor   of Baxar
                                                         ah     ta    aatr      aa

                                              8 made eppXiaationtop the
                                               ot In Texan from Oatober1,
                                                Upon his return after
                                             iion to tha Tu Ae#~60x-




                   (3unable to olto cay authorltyupon t&b
       preposition,butnfer you to the provisionaof Artiole
       2959, a8 followet
              "*A poll tax shall be aollectodfrom ffery person
       betweenth6 agoa of twanty4ne sad eixty peara w&o I%¶-
       sided in this State on tha first day of January preoedin&
       its levy, Indiansnot taxed,personainsSane,   blind,deaf
       or dumb, tinichosewho have loat a hand or foot, or per
       manentlydisabled,exaepted. It ahall be paid at any
                                                                                                      446



sm. John N. f3hooXpeg4 2


    tisu botweon tha flrat Uiiy OS 08tbbor and the first day
    of BobrUaryfollowif& and the peruen whoa ho p4yr it,
    4lmll ba antltledto bi8 pdll tax rooaipt, *ton lf hi4
    otbsr       tax46 iwe      unpaib.*

        *It lo to bo aot4d t&it the grOVl8lOa8of Chls
    statute oorrt*iathrPudrrtosyword. v8hall*, with refer-
    uma 60 tho thus oi p4ymat of 8 poll tax.
          -8 SLM 44ll at64atl.4n to tM prorl8ioM    Of
    Artlolo 29963, 6ho lart pmph     4f rhi4h Artiolo L8
    .a8 rolaasr
              '"'i%l%4x r444lpb4L48W                   ?4z w         yur rltrr
    Jumlrp           31 shsu b4d4ap4d4n%h4hor                          thon0ft
    %aboc            a06 4&wt14d to #64,"     sad          t&4       Mm%*          bf th4
    holdar8          of ruoh poll trz ZW~~P$O 4W.l not bo iaeLud4d
    in tha          tiet   Of r#mll?l4~      vOlnr8r'

           ~i34otlon f or mlL414   2955 r4roTrod    to l.u th4 Tax
    06llw$or*8      lettw I have am4wtWM,         moans   0 r4f4r4a44
    b   a *orp&ls6los   oi th4 Tons    6botion   Law    44apil4d  by
    Tam08 R. i%yd, J4numy %O, k9.94r,oud                        purportftq           to   ooakla
    doobaioar          and Atdarnoy       Ouwral’~       O&baO.

              "It     ay    bo tho~01Caro     6hmt     your do#rHmnt                 has pro-
    vlo usly r u2.dthat              l & w& l68% must      uat       bo      paid late         than
    January$1, of rrh ~442.'

          -2k4dag   tb4 maah   or yunh    w4 b&a   r4quoss  b 184~4
    8 BOQ-VQ tw     $011 60%.    I( h4?4 bson saoblo 60 find MJ
    prori8iran  $14 tih4 la tar lrmlae la iU uondotily.m&l tax
    with th4 po48lblo     oXOOptiiio* 0f 344tionIFArtlaloZ93!ia
    whloh 8tatoo ~411 kr nu&4tbo plpd not later Ihan 3anuary                                          31,
    and if the totor ~0y8 ~411 t8x lator tkun JUUWY 31, 4
    voting poll t4x roodpt oanuot b4 h~uod h&m but hu,1,
    entitledto sa ordinaw a444tpt.     In &v cpplafonthis Article
    r&err  to poll taut  psld with .UI Valorem h.148 upon whioh
    a P.G.D.          Is   iauuod,    tbi8   ?.it.D+    44uld      t&n        bs    4xohUWed       for
    a non-ratI* pbll aft4s farnuary 31.
                                                                                                                                                        447



non. John R. Shook, gag4 3


                      "ff pOu find that Wa-lO't~,ipg
                                                   POu tUX aPryb8 14SUSd
                under any other ciirouiwtanossth e nla outlinedaboro,
                would thlo r~elpt be larued on regular poll tax reoript
                atampod 'not eatltlodto VOfo*, or b0m.e  oChsr form of
                r444Ipt?*
                           k78 bollseva
                                      thr C@OStiiWI will bo tirpllflod Ii ~4
8oluldor                  first the paymat of th4 przrltax as a aeeomary
pr~kl@SltO   iOr VOtiII& 48 d14tiag’LiSh44                                                              fl’4la ita             14v,       484444.
melit,aildOOll84tlO4 48 pUr41J 4 X’OW4U4                                                                m-4.

                           We hnvo                re~oatodly held, SU~pO?%sd                                     by aburdut%                 Jutll-
4$4l UUthorit~ ‘thatthe &m$'m~t Of a @3                   Sot                                                 t8x by th48.
ot&orwlr8 8p8ohallP    4r4mPt br rtrtutr bdwoon Ootobor 1
l4 PobPU8ry  1, or not lRt&r tb8a haaarf 31, i8 a a444444ry
pmoqufdto Lo the ri&bt $0 rot4 ia th elloetiono   io r the
884 04 4 a rg
            -r *With thIr out or th4 way *4 shall  gs4444u
t0        SMUU              -Ur        qU48tiOn                Uith         8pSOifi0               F4eX4UO4               $0    tb8     8UtT
of        th4       t&x          44ll4otor M                   M4OlV4                  a06 lwelpt tar d*lkqumlt
     ll         ta%48        v&u kabued by 8                                 puson         botwoonJuuuy 31 and
c teb8r1, uhioh                   Is ta of’foet                                  th4    qowtloaproaontmd by you.
                           Tl.44     poll ~MX IIBa h-d                          tu  lovlsd and lurllootsdfor
MI-U4                   pUXm448.                  ??4d#r4               dow    the ltatiuto pr.&hUto Liability
tar        t&4 iax         the queet&m                                       uhsthor th, wsmoa 4@3lSt whoa
it 18            lev;Lod
                      F l a qtualifi46 VOM                                              in.tti           8t4t4.

                           hTt1414 7646, R. 0. a., pxovld88                                                   in   part         88    ioLlOn41

                            “7&8PO            Ohdl    @      bo     14Vhd
                                                          04~b8t4d ft4S 4V4ty
                PInsp             b4mM              WnS   the R@Oe
                                                                 &Xi4 SiXtr Of     TOWS,
                r4aiuant             within
                                     tale   imat    OB the fimt      4af  or Jammry
                of eaah yedc (Indians aot taX4&, arid p4r44&8               inuao,       blind,
                duf      or Unmb, or Olto44     who Jmv4  lost 4114 brad or Soot, or
                M    pwmnently disablsd, ox44ptod) 4n uumal poll tax
                of 0234 dollar and fifty Wnta,me     $)11&rfortha banofit
                of the rns 6shcio~8,and ?Ifty osatrr   f6r graoml xweaue
                PW~4448~9               .     .      .-

                            It ie OWuVs&                          t&t        thl8          Stst\ato        b7 i4lW4 Of it8                       011)
aum6      14Vi48                   a poll tax upon 4VOrfr                                  pusoa          botroea  the 4&44                      of
tW4di~-On4                   0SH.tSiXtg                    Y@W’I,       F48ldOnt              rit$lBthis 3bat* On th4
bt         day          of Jaauuy                    of     444h      you,             M    annual poll tux of $1.50,
OXU#@Z                  OutaiR              p4X’4OZlS           Sp4OiftM~y                    eslrPp8
                                                                                                    thrretzoanot
I2W6844Fy                   to     not4           fureharhero.
                                                                                     448



non. John 6. Shook, Poe 4


              Artiole7254, R. 2. r:.,in the follawlq language;
            -The tax uoUeotor shall bs the reooiverand 001~
       lc~otor                     upon tha tax list in his
              of al.1tax%a ats8o~aed
       ooulty,whstb%raes%mml for the St&t% or county,sohool,
       poor hous or other purpoaer;and be abell prooe%dto
       oollootthe 8a.m aaoordinw,te law, and ~180% the MM%
       when axbllootedto the prvp%rfund, and pay tba aam% over
       to the proporauhhoriti%s,as hereinafterprovided."
iffipo%es
        upon the tax O%lleetortbe duty to eol.l%ot
                                                 poll taxes,
ior a poll tar im a6mm%d for the %tata. rohool or other
JprDossa,"

              Artlola 7255,         R. C. S.,    pratltlesl
                                 eb~ll bogin tb% aollwtian
              "Emoh 'L&xColloofsoor                                            st
       taxes unnuuLlp        on the tirst       dry of Ootohar,         @T 80 DOOR
       Wurriter        lo   he my     bo able to obtdn          t&     propor
       llSB,SSUKAllt
                 rella,?Joolca,or data upon uhlah to                       prooewl
      with the buslnnse81. . .*
              Artiole7336, if.C. S., prmid%os
                                    . , ahall bmooa%delinqu%&i
       it not  *(b'    p
                    ?f=@f?
                  paid            ' TJ first
                         or t0 l ~0%         of the year next
       tt~it~eeding  th YW tar ~bi     the roturn of the amosa-
       f5entrolla oi tbe oountyar% ~do to the Coaptr%llor
       or Publie A0orwnts. , . l*
          '70thus me rr0a t&o *Bar. statu$orypzQvlsIonII
#Aat a poll tazmay be paid anyt%mo M$ween Ootober I.md
February1, and ii not paid prior                 $o   Iabrwry        1 boaomoa
d+linqu%nt.
              mi0i0     7272,       R. cb a., amid%@:
           "All.real and perrsoaalpreparty h%ld or own& by
       =w person in this State #ball be liable for all State
      and CountyTaxes due by the awfaertbere%f,lnoludiag
      tax on real esteto,per8ozmlprop%rtyand &oll tart
      aridthe Tax CoLlsotorshall levy on any personal or
      real i>rrop%rtiy
                    to bs found in his oouaty to satisfy
      all delinq&nt texea,ang law to th% aontrary.notwltb-
      standini;;. . .-
                                                                                  449



em.   John 8. Shook,       page 5


           Artiale     7260 proride        in part:
           "A% the end of eaoh month the Tax Collootorahell,
      on f~ma to be furnirhedby the Oolaptroller, aake an
      1tamlmte4report uclderoath 00 the CIomptroller,rhowing
      eaoh and every item OS ad valoren,
      taxes aollactedby him durlw nald
      by a summarlsadeatmat     almwinglfull dispoaitlanot
      all State taxes oallaotad,prorldadthat 8sld itsmlzed
      reportsfar tb aanths of Daombor and January of aaoh
      yem may not be nude far twnty-flre (25). day8 after
      the and of auoh aontha if we   oannot be aarnplatad by
      th and of auob rampeotive mzmtbn.”
           At   the risk     a? being tadleur, we bare   potitN         out
the88 Wtinurt pnoTi~lOM Oi t4(18btUtO  aWRU&Uy                          tbcPU6h
$h@ be ior the purpom ai @havingth@t it wa8 aat                   tbs    Intent
of the iAgisl.ture    ta rem&or atitfo    the oollaotian     oi poll
tuu     rr uu period er tlmn fnrr F~bruUy 1. when they b8Oona
dalinquat, to batebar 1 wheu eolleetian          be&e      a# would
ba the ease if we adqpt &he theory that        the Tax balleotar
ia not autharirzo4 to mooivo and rredpt         far poll &am8 pda
*oar Februilry 1 to 06tOb8F 1.     ‘PO do this   would k tb FMdU
for tlieniaotpsrt manik3gloaa     and ~~8rr~0tiv8      the w828fia8
to pall   kres   in tha taregoing  artiolos,    sup=.

           We oaaoluda,       thareiore,
                                   that tQe Tax Colldator is
not only authariaed,       bat It ie hi8 duty, to oolleat a
                                 bbat
poll tax from every psr8an betuoen the a@8 Of tnntr-one
and alxty yeara, not atharwlae8pealiioal~ exeapt uadar tha
statute,residents   OS hie oounty a the 1st day of Janus
preoad~   the due data of Ootober 1, whether paid be-8
?ebmmry 1, the date they be&me dolbquant, OF thermUter,
8nd when paid to irrua a ~aaipt therefar.
            The form of poll tar m-oalpt to be iemmd by the
Tax Collsabor   le nossproearlbed by Artiola2966, R. C, 3,.
and there are Only two madiiioatiaru     Ot this fom, One $8
Oontalnedin thla artlola,     to tha 8rr80t that It tr?4 innmns-
tian diaolaaed   in the reaalpt pms0rih.d ahaw6 tbOt the BartJ
reoslvinK   the ema is an alien,    he &tall reoeive a reuolpt
fxw a beak ef oortltleates     propared Sor alien tarPw8ra.
                                                                                                 450


            Shook,
RW. John li'.                  pat-8 6




The rwson for thl8 18 obvious, Sor an alien la not pua;Liri0a
$0 vote in the oleotlonsof thle Stnte, henoe thie prvoautionary
              in the      atritute    for gre~rrving           tile purity         of t&a
            The other ohange refel~edto above 1s the lost para-
gm$5    *or nr’t~oie       Fj’b3,    raadlng   a6    followa:

                  *All   tax rvoolpt8      188ued for mny          year      after     Jutmry    3&t
       shall be stampedon the faoe thoroofr *lIoldernot 0ntltloU
       to vote,? an8 tke name of the hslaar8 of 8uoh poll tax
       roe8Ipt8ahall not be il:0iua8ala the ILlat0r quallft~d
       voter8.'

                  Thla-1s the one in w5loh yod will be core dire&sly
interested,
          a8 it             bara      upon your      queM&n,        and      our     inveMiga-
tian or the le&elatlve        hlrtoryoi thim p~8vi8f@n,whi6h wa8
adaM aa an awn-t            to AxMole ii963 lud8 a8 to balieve
that it 18 not roaoeptlblo ai the lieit             oowtrootiw      gilen
to it by your ,%'a~   Oollwtor.        It should be applied    a8 tha
Zqua&e   of the    8tatute    expnrae#     it, to *      tW  l-OOstDt8
lssu84 fQP        year after      January  31,- -a Ytw en thtu is8uwl
the Tax Co188L
             wtar     shall   8teyr   on the hoe thereef     "Re1d.r
not entitled to vote.”         (All emphasesours)
                  Thvrerorv,if the delinquent poll tax gayer,                           vu   a
rrrident  or war    county DILJamtary 1, 1913, and he now eiierr
to pay hlrs pell tax, the Tax Oellertor  rheuld salvo   it a~&
lerw to hla a poll tag neelpt     to2 1943 in the waal  tom,
mnd8taap upen it Wol(Ler not edit104 to vote.”
                                                    Very truly your8